department of the treasury internal_revenue_service washington d c jul z 2d14420 tax_exempt_and_government_entities_division uniform issue list legend taxpayer a irab financial_institution c organization d irae financial_institution f account g financial_institution h ira i iraj financial_institution k amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondences dated may and june and submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the combined effect of her and her husband's medical conditions and related issues which impaired her ability to manage her financial affairs from amount taxpayer a has taken required minimum distributions pursuant to code sec_408 taxpayer a further represents that the remainder of amount has not been used for any other purpose taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code with financial_institution c in financial_institution c was experiencing financial problems and was taken over by organization d eventually financial_institution c failed and was acquired by financial_institution f coinciding with this transaction taxpayer a's account balance in ira b was transferred to ira e with financial_institution f this financial_institution was located miles from taxpayer a's home acting on the combined concern over the financial security of financial_institution f its location and her husband's failing health taxpayer a decided to transfer the funds in ira e to a financial_institution closer to her home in november of taxpayer a withdrew amount from ira e and inadvertently deposited it into account g a non-ira account with financial_institution h taxpayer a received a notice_of_deficiency in related to taxpayer a's form_1040 and the distribution from ira b taxpayer a's tax preparer spoke with an irs representative who indicated that a resolution would require amending taxpayer a's and form sec_1040 to report required minimum distributions rmds ' for those years and that amount less rmds be transferred into an ira with rmds continuing for the future taxpayer a' sec_1 040s were amended rmds were distributed and reported and amount was transferred into ira i with financial_institution h on date on date amount the account balance in ira i less the rmd for the taxable_year was transferred to ira j with financial_institution k r--- taxpayer a intended for amount to remain in a retirement_plan at the time of the distribution she wa sec_86 years old and being treated for multiple serious medical conditions in addition taxpayer a was the sole caregiver of her husband who suffered from a medical_condition that impaired her mental alertness taxpayer a represents that during the entire rollover period taxpayer a experienced enormous stress resulting from these circumstances that affected her ability to manage her financial affairs as a result taxpayer a missed the rollover deadline the ruling_request is accompanied by a letter from taxpayer a's physician which describes the stress she was under and its impact on the management of her financial affairs in addition taxpayer a represented that she acted on the advice of an irs representative and believed that the matter had been resolved when amount minus rmds was transferred to an ira in based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the combined effect of the medical conditions of herself and her husband and the resulting stress which impaired her ability to manage her financial affairs during the 60-day rollover period taxpayer a did attempt to rectify the problem by following the directions of an irs representative to amend her and tax returns and move amount from account g a non-ira account to ira i therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount to ira i on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d s ie manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
